Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00190-CR

                                      Joshua MOLINA,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR0078
                      Honorable Catherine Torres-Stahl, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgements of the trial court are
AFFIRMED.

       SIGNED April 1, 2020.


                                                _____________________________
                                                Irene Rios, Justice